Citation Nr: 1521311	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for a 30 percent rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The Veteran's claim for an increased rating for bilateral hearing loss war received on March 24, 2011.


CONCLUSION OF LAW

An effective date prior to March 24, 2011, the date of the claim, for the 20 percent rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 5103, 5110 (2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal for an earlier effective date for the award of service connection for low back strain arises from the Veteran's disagreement with the effective date assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Earlier Effective Dates

 Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400 (emphasis added).  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p) , 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).



Merits

The Veteran contends that he is entitled to an earlier effective date for his bilateral hearing loss because the same evidence was reviewed in his grant for a 20 percent rating for bilateral hearing loss as was reviewed in his previous denial.

The Veteran was evaluated for entitlement to VA benefits following a May 1982 application for benefits. In June 1982, the AOJ granted among other things service connection for right ear hearing loss with a noncompensable rating and denied service connection for left ear hearing loss.  The next correspondence from the Veteran was in March 1997 wherein he requested an increase for his "hearing loss."  This request for an increase for "hearing loss" was denied in a October 1997 decision.  The Veteran did not respond to this rating decision within a year.  The next correspondence from the Veteran was in December 2004 wherein he wrote, "I would like to apply for an increase in my disability rating due to (1) large decrease in my hearing in both ear..."  The April 2005 rating decision continued the Veteran noncompensable rating for right ear hearing loss.  The next correspondence from the Veteran was in April 2007 wherein he wrote that he was requesting an increased award for my service-connected Hearing Loss that increased in severity since my last rating exam..."  In a December 2007 rating decision the AOJ denied this request and continued the Veteran's noncompensable rating for right ear hearing loss.  

The next correspondence with the Veteran was received on March 24, 2011 wherein the Veteran checked a box entitled "Increased evaluation of the disability(ies) for which I am already service connected" and wrote in the corresponding field "BILATERAL HEARING LOSS.  MY HEARING LOSS CONTINUES TO DECLINE."  In November 2011 rating decision the Veteran's left ear hearing loss was service connected, and his now bilateral hearing loss was rated as 20 percent disabling as of March 24, 2011, the date of his most recent claim.

The record contains no evidence that the Veteran submitted any written disagreement with the December 2007 decision or the prior decisions on the matter in April 2005, October 1997, and June 1982, nor does the Veteran contend that he submitted any such disagreement.  Thus, the December 2007 decision became final.  38 U.S.C. 7105; 38 C.F.R. 3.105 (2014).  There is no evidence of record that the Veteran submitted a claim to increase his rating for bilateral hearing loss which was not address in the October 1997, April 2005, or December 2007, and the Veteran does not assert that he filed such a claim.  Moreover, there is no evidence of a pending claim for service connection for his left hear hearing loss or that a claim for left ear hearing loss was filed prior to March 24, 2011.  The Veteran's December 2004 and April 2007 claims were for an increased rating. Accordingly, the appropriate effective date for the award of service connection in this case, is March 24, 2011, the date his claim for bilateral hearing loss and an increased rating for his hearing loss was received. 

Accordingly, entitlement to an effective date prior to March 24, 2011 is denied.


ORDER


Entitlement to an effective date prior to March 24, 2011, for the 20 percent rating for bilateral hearing loss is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


